ORDER
A combined petition for rehearing and suggestion for rehearing in banc having been filed by the APPELLEE, and a response thereto having been invited by the court and filed the APPELLANT, and the petition for rehearing having been referred to the panel that heard the appeal, and thereafter the suggestion for rehearing in banc and response having been referred to the circuit judges authorized to request a poll whether to rehear the appeal in banc, and a poll having been requested, taken, and failed, it is
ORDERED that the petition for rehearing be, and the same hereby is, DENIED, and it is further
ORDERED that the suggestion for rehearing in banc be, and the same hereby is, DECLINED.